Order appealed from by the tenant modified by reducing the rental for the premises in question from $9,120 per annum to $2,645 per annum, commencing from the date of the landlord’s application, to wit, April 18, 1949, and, as so modified, affirmed, without costs to either party. Present — Glennon, J. P., Dore, Cohn, Callahan and Van Voorhis, JJ.; Dore, J., dissents in part as to the retroactivity of the date from which the increased rental should be fixed in accordance with his dissenting opinion in Matter of Barry Equity Corp. (Marcia Hat Co.) (276 App. Div. 685). Settle order on notice. [197 Misc. 513.]